PER CURIAM.
Appellee has filed a motion to remand, conceding that the trial court has erred in the final judgment of dissolution.
The points raised by the appellant and the authority supporting reversal are the following: (1) the trial court erred in ordering the marital home sold and the proceeds divided, absent a prayer for partition, Martinez v. Martinez, 573 So.2d 37, 43 (Fla. 1st DCA 1990), rev. denied, 581 So.2d 1309 (Fla.1991); (2) the trial court departed from the child support guidelines without providing written reasons explaining why payment of the guidelines amount was not justified, see § 61.30(l)(a), Fla.Stat. (1993); Jones v. Jones, 636 So.2d 867 (Fla. 4th DCA 1994); Dehler v. Dehler, 648 So.2d 819 (Fla. 4th DCA 1995); (3) the trial court erred in not awarding shared parental responsibility, as there was no finding that shared parental responsibility would be detrimental to the child, see § 61.13(2)(b)(2), Fla.Stat. (1993).
Upon appellee’s concession of error, we reverse and remand for further proceedings.
STONE, WARNER and SHAHOOD, JJ., concur.